Title: From John Adams to the President of the Congress, 21 October 1779
From: Adams, John
To: President of Congress


     
      Sir
      Braintree Octr. 21 1779
     
     So many Advantages might be derived to the united States in the Conduct of the War; in furnishing the Army and Navy; in augmenting the Value, or at least in preventing the further Depreciation of their Currency; in lowering the Prices of Goods; in Supplying the Wants of the People and in preventing Murmurs and Discontents, that I have ever thought it, of very great Importance, in some Way or other to procure Convoys to their Trade, to and from the West India Islands and Europe.
     France and Spain, have such Advantages of England, in carrying on the War, in the American Seas, and would receive such Assistance from our Commerce, Privateers and growing Navy, that I have ever thought it a main Principle of their Policy to maintain a constant and decided Superiority of Naval Power, in the West Indies and upon the Coasts of this Continent.
     
     I would therefore with due Defference to the Superiour Wisdom of Congress, beg Leave to submit to their Consideration, whether it would not be expedient for them, either by a direct Representation from themselves to the French and Spanish Courts, or by Instructions to their Plenipotentiary Ministers, to endeavour to convince those Courts, that their true Interest lies, in adopting this Plan. It is certainly their Interest reasoning upon French and Spanish Principles, simply, to conduct this War, in such a manner, as has a tendency, in the shortest Time, and with the least Expence to diminish the Power of their Ennemies, and increase their own. Now, I would submit it to Congress, whether it may not be easily demonstrated, that these Ends may be obtained, the most easily, in this Way. A Representation from Congress, either directly or by Instructions to their Ministers, shewing what Assistance, in Provisions, Artists, Materials, Vessells of War, Privateers, Land Armies, or in any other Way, France and Spain might depend upon receiving from these states either for Money, or as the Exertions of an Ally, would have great Weight.
     Much has been already Said to the French Ministry, upon these subjects and not wholly without Effect: Yet much more may be said, to greater Advantage and perhaps to better Purpose, for they are extreamly well disposed to do what can be made to appear to them, for the Advantage of the common Cause.
     I have the Honour to inclose Some Papers on this subject. One, is a Letter from the Commissioners, to his Excellency the Comte De Vergennes, which he received the Beginning of January last. The other is a Letter from me to the Marquis de la Fayette, in February, with his Answer.
     
      I have the Honour to be, with great Respect, your Excellencys, most obedient servant
      John Adams
     
    